Title: To George Washington from Joseph Carleton, 9 August 1781
From: Carleton, Joseph
To: Washington, George


                        
                            Sir
                            War Office August 9th 1781
                        
                        The bearer Mr John Loveday, having been recommended to the Board, as a person well qualified to fill the
                            Office of Steward to your Excellency, they have appointed him thereto, and have every reason to hope from the Character he
                            sustains, that his diligence and attention in the exercise of that Office, will on all occasions meet with your
                            Excellency’s approbation. I have the Honor to be with the highest respect Your Excellency’s Most Obedt Hble Servant By
                            order of the Board
                        
                            Jos: Carleton
                            Secy
                        
                    